NUMBER 13-18-00276-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                  IN RE ZINA M. BURKETT


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

             Before Justices Rodriguez, Contreras, and Hinojosa
                Memorandum Opinion by Justice Contreras1

        Relator Zina M. Burkett filed a petition for writ of mandamus in the above cause

seeking to compel the trial court to rule on a motion to enforce child support. Relator now

informs us that the trial court signed an order on June 19, 2018 which renders this original

proceeding moot. She requests that we dismiss this original proceeding.

        The Court, having examined and fully considered the petition for writ of mandamus,

the record, and the additional filings provided by the parties to this original proceeding, is


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
id. R. 47.4 (distinguishing opinions and memorandum opinions).
of the opinion that this matter has been rendered moot. See City of Krum, Tex. v. Rice,

543 S.W.3d 747, 749 (Tex. 2017) (per curiam) (stating that a case is moot when either

no live controversy exists between the parties or the parties have no legally cognizable

interest in the outcome); Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012)

(“Put simply, a case is moot when the court’s action on the merits cannot affect the parties’

rights or interests.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005)

(orig. proceeding) (“A case becomes moot if a controversy ceases to exist between the

parties at any stage of the legal proceedings, including the appeal.”). Accordingly, we

REINSTATE this original proceeding, GRANT relator’s motion to dismiss this original

proceeding, and DISMISS the petition for writ of mandamus as moot. See TEX. R. APP.

P. 52.8(a).

                                                                DORI CONTRERAS
                                                                Justice


Delivered and filed the
25th day of June, 2018.




                                             2